Citation Nr: 0022550	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-01 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to compensation for residuals of left hernia 
repair under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).

2. Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 (1999) based on a need for convalescence 
following surgery in March 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to November 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the White 
River Junction, Vermont, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (MROC), which denied 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of left inguinal hernia repair and denied 
entitlement to a temporary total evaluation based on a need 
for post-surgical convalescence pursuant to 38 C.F.R. § 4.30 
(1999).  The veteran's claims file was subsequently 
transferred to the Pittsburgh, Pennsylvania, Regional Office 
(RO) for further adjudication, at the request of the veteran.  

The Board notes that in the "Appellant's Brief," dated in 
June 2000, the veteran raises the following issues:  1) 
Entitlement to service connection for post-traumatic stress 
disorder (PTSD); 2) Entitlement to nonservice-connected 
disability pension benefits; and 3) Entitlement to an 
evaluation in excess of 10 percent for service-connected 
right elbow disability, including separate evaluation for 
a painful and tender scar and bursitis.  These issues have 
not been yet been addressed by the RO.  Therefore, the Board 
refers the issues of service connection for PTSD, nonservice-
connected disability pension benefits, and evaluation of 
service-connected right elbow disability to the RO for 
further adjudication and development as necessary. 






FINDINGS OF FACT

1. Injury or entrapment of the genito-femoral nerve as a 
consequence of a March 1997 left inguinal hernia repair was 
not reasonably foreseeable.

2.  Severe postoperative residuals, the necessity of house 
confinement, the necessity for continued use of a wheelchair 
or crutches, or other evidence of a need for convalescence 
following the March 1997 surgery has not been demonstrated.


CONCLUSIONS OF LAW

1.  Compensation for residuals of left hernia repair in March 
1997 under the provisions of 38 U.S.C.A. § 1151 is warranted.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).

2.  A temporary total evaluation based on a need for 
convalescence following surgery in March 1997 is not 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


38 U.S.C.A. § 1151

Benefits for persons disabled by treatment or vocational 
rehabilitation; (a) Compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected. For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and-- 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable; or 
(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by VA. 
38 U.S.C.A. § 1151.

The veteran underwent a left inguinal hernia repair at a VA 
facility in March 1997. Subsequent VA examinations have 
demonstrated decreased sensation on the medial aspect of the 
left thigh and the lateral aspect of the scrotum, as well as 
decreased cremasteric reflex on the left, apparently due to 
injury or entrapment of the genito- femoral nerve. A VA Chief 
of Surgery who reviewed the record in April 1998 found no 
evidence of negligence in the operative technique or 
postoperative care. Based on the remainder of the evidence of 
record, including the testimony provided by the veteran at a 
personal hearing in June 2000, it is fair to conclude, 
however, that the abnormalities associated with the damage to 
the genito-femoral nerve were not a reasonably foreseeable 
consequence of the March 1997 surgery. Accordingly, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of an injury to the genito-femoral nerve due to 
the left inguinal hernia repair in March 1997 is in order. 
The benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. § 5107.


38 C.F.R. § 4.30

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. The 
termination of these total ratings will not be subject to 
§3.105(e) of this chapter. Such total rating will be followed 
by appropriate schedular evaluations. When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.
(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:
(1) Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.)
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.) 
(3) Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976.) 
A reduction in the total rating will not be subject to 
§3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.
(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:
(1) Extensions of 1, 2, or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2), or (3) of 
this section. 
(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a)(2) or 
(3) of this section upon approval of the Adjudication 
Officer.
38 C.F.R. § 4.30.

Here, as discussed above, the veteran underwent a left 
inguinal hernia repair at a VA facility on March 26, 1997. On 
a follow-up visit on April 10, the veteran reported improving 
pain and mobility and no other complaints. The surgical scar 
has been described as well-healed with no incisional hernia. 
In the absence of severe postoperative residuals, the 
necessity of house confinement, the necessity for continued 
use of a wheelchair or crutches, or other evidence of a need 
for convalescence following the March 1997 surgery, a 
temporary total rating under 38 C.F.R. § 4.30 is not 
warranted. The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.30.


ORDER

Compensation for residuals of left hernia repair in March 
1997 under the provisions of 38 U.S.C.A. § 1151 is granted.

Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30  based on a need for convalescence following 
surgery in March 1997 is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 




